Title: To George Washington from Brigadier General Thomas Nelson, Jr., 12 September 1777
From: Nelson, Thomas Jr.
To: Washington, George



My Dear General
Williamsburg [Va.] sepr 12th 1777

I had the pleasure of recieving your favor of the 2d Instant by post yesterday & am greatly honord by your congratulations upon my appointment.
The Governor and Council have thought proper to dismiss upwards of 1000 of the militia & talk of discharging more of them, I believe,

on account of the scarcity of provision, which has been occasion’d by our thinking ourselves too secure from any attack from the Enemy, & selling vast quantities of salted provisions which at this time are much wanted. I hope the state will not suffer as there appears no immediate call for Men, but should The Enemy return in any short time, we shall be nearly in as great confusion as when they made their first appearance. However I must acquiesce in whatever my Superiors shall please to order.
should your Excellency think the assistance of a Body of Militia from this State necessary to reinforce the grand Army, I think I may pronounce with certainty, that you might have almost any number, provided the Governor & Council will consent; and I assure you nothing would give me more satisfaction than to recieve such orders. I had once determin’d to apply for permission to throw over a Body of Men to the Eastern shore in order to hang upon the Enemy’s rear, but upon mentioning it to some of the Council, they had so many objections to it that I declin’d it, tho I am of opinion it might have been effected at that time & that it is not too late even now notwithstanding the vigilance of the Enemy in the Bay. At all events we may march up the western shore & act in conjunction with the Maryland Militia. I may be too sanguine, but I cannot but think, that, by proper exertions of the neighbouring states, the War may be nearly finish’d by the begining of November, especially if we should be as successful, as they have been in the Northern department, upon which I congratulate you.
I have just been inform’d that the Enemy are advancing towards Christiana Bridge, so that I imagine your advanced parties must have had some smart skirmishing with theirs. I am with sincere wishes for your health Your Excellency’s most obedt Servt

Thos Nelson jr

